SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of theSecurities Exchange Act of March 18, 2008Date of Report (date of earliest event reported): GEOBIO ENERGY, INC.(Exact name of registrant as specified in its charter) Colorado 333-67174 84-1153946 (State or other jurisdictionof incorporation) (Commission File Number) (IRS EmployerI.D. Number) 601 Union Street, Suite Seattle, WA 98121 (Address of principal executive offices) Registrant’s telephone number, including area code: (206) 838-9715 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8-K Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On March 18, 2008, the board of directors of GeoBio Energy, Inc. (“GeoBio” or the “Company”) approved the Company’s entry into an amendment, dated March 12, 2008 (the Amendment”), to its share exchange agreement with GeoAlgae Technology, Inc. (“GeoAlgae”), dated January 10, 2008 (the “Share Exchange”). The Amendment increases the amount of common stock that the Company will issue to the shareholders of GeoAlgae in exchange 100% of its issued and outstanding capital stock of GeoAlgae, (i) from 3,300,000 shares of common stock of the Company at closing to 5,875,000 shares and (ii) the Company’s commitment to make up to 6,700,000 additional shares of common stock available, issuable subject to certain performance based criteria (the “GBOE Performance Shares”), to 5,875,000, as well. The Amendment modifies the criteria for awarding the GBOE Performance Shares such that 80% of GeoAlgae’s contribution to the GeoBio’s EBITDA arising from GeoAlge’s biofuel growth and production technology and/or fuel distribution generated revenue shall be paid in GBOE Performance Shares at a rate of one (1) GBOE Performance Share per each $1.25 of GAT’s contribution to GeoBio Energy’s EBITDA arising during the five (5) year period following the Closing (i.e.> a $1,000,000 contribution to GeoBio Energy’s EBIDTA would result in the issuance of 800,erformance Shares”). Previously, the Company had agreed to differentiate between these revenue sources such that (a) 80% of GeoAlgae’s contribution to GeoBio’s EBITDA arising from GeoAlge’s biofuel growth and production technology would have been paid in GBOE Performance Shares at a value of $1.00 per share and (b) 20% of GeoAlgae’s contribution to GeoBio’s EBITDA arising from GeoAlgae’s oil and fuel distributor based revenue would have been paid in GBOE Performance Shares at a value of $1.00 per share. The Company determined that this modification would provide greater flexibility in seeking opportunities for generating revenues. Additionally, the Amendment extended the closing date to the date of the Amendment. March 12, Section 2- Financial Information Item 2.01 Completion of Acquisition or Disposition of Assets On March 18, 2008, the Company completed it Share Exchange with GeoAlgae, pursuant to the terms of the Amendment described in Item 1.01 of the Form 8-K. As a result, GeoBio acquired GeoAlgae as a wholly owned subsidiary. Pursuant to the completion of the Share Exchange, the Company authorized the issuance of 5,875,000 shares of common stock, under Section 4(2) of the Securities Act, to shareholders of GeoAlgae, and named Kenneth R. Bennett, who was recently appointed to the position of Chief Executive Officer of GeoBio, to the Board of Directors. The 5,875,000 shares of the Company’s common stock were valued at $0.30 per share for a total purchase price of $1,762,500. The entire purchase price was allocated to intangible assets which in total constituted a business plan. The intangible assets were subsequently deemed to be impaired and expensed. The impairment was a result of the inability to conclude that there would be any future positive cash flow and therefore fair value, to be assigned to the business plan. See the Company’s Form 10-K for the year ended September 31, 2007 for “Risks Related to Our Business and Industry.” The GBOE Performance shares are contingent upon future performance and will be recorded as expense when and if issued over a five year period. Section 3 – Securities and Trading
